UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6010


SAVINO BRAXTON,

                    Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:17-cv-00601-JKB)


Submitted: April 24, 2018                                         Decided: May 4, 2018


Before NIEMEYER and DUNCAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Savino Braxton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Savino Braxton appeals the district court’s order denying his petition for writ of

error coram nobis.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Braxton v. United

States, No. 1:17-cv-00601-JKB (D. Md. Dec. 14, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                            2